DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	The election with traverse filed July 7, 2022 is acknowledged and has been entered.
	Applicant has elected the invention of Group I, claims 1-4, 7-12, 15-24, 31-35, 37, and 38, drawn to an antibody or an antigen binding fragment thereof that binds to VISTA, a polynucleotide encoding said antibody or antigen binding fragment, a vector comprising said polynucleotide, a host cell comprising said vector, a composition comprising said antibody or antigen binding fragment, and a method for treating a patient having a cancer associated with aberrant VISTA expression, said method comprising administering to the patient said composition.
	Additionally, Applicant has elected the species of the invention in which the antibody or antigen binding fragment thereof that binds to a polypeptide having the designation “V-domain Ig suppressor of T cell Activation” (hereinafter “VISTA”) comprises a heavy chain variable domain comprising complementarity determining regions (CDRs) comprising SEQ ID NOs: 19-21 and a light chain variable domain comprising CDRs comprising SEQ ID NOs: 22-24 or a heavy chain variable domain and a light chain variable domain comprising, respectively, CDRs comprising SEQ ID NOs: 19-21 and SEQ ID NOs: 22-24, but for up to eight (8) amino acid substitutions in any one or more of said sequences.  Furthermore Applicant has elected the species of the invention in which the cancer is melanoma (or malignant melanoma as recited by claim 37).

2.	Claims 1-4, 7-12, 15-24, 31-35, 37, 38, and 53-59 are pending in the application.  Claims 53-59 have been withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on July 7, 2022.

3.	Claims 1-4, 7-12, 15-24, 31-35, 37, and 38 are currently under prosecution.

Information Disclosure Statement
4.	The information disclosures filed to date have been considered.  An initialed copy of each is enclosed.
Notably, one or more of the disclosure statement filed to date lists a Search Report.  The listing of the references cited in a Search Report itself is not considered to be an information disclosure statement (IDS) complying with 37 CFR 1.98.  37 CFR 1.98(a)(2) requires a legible copy of: (1) each foreign patent; (2) each publication or that portion which caused it to be listed; (3) for each cited pending U.S. application, the application specification including claims, and any drawing of the application, or that portion of the application which caused it to be listed including any claims directed to that portion, unless the cited pending U.S. application is stored in the Image File Wrapper (IFW) system; and (4) all other information, or that portion which caused it to be listed.  In addition, each IDS must include a list of all patents, publications, applications, or other information submitted for consideration by the Office (see 37 CFR 1.98(a)(1) and (b)), and MPEP § 609.04(a), subsection I. states, "the list ... must be submitted on a separate paper."  Therefore, the references cited in the Search Report have not been considered.  Applicant is advised that the date of submission of any item of information or any missing element(s) will be the date of submission for purposes of determining compliance with the requirements based on the time of filing the IDS, including all "statement" requirements of 37 CFR 1.97(e).  See MPEP § 609.05(a).
Note: If copies of the individual references cited on the Search Report are also cited separately on the IDS (and these references have not been lined-through) they have been considered.

Election/Restrictions
5.	Applicant's traversal of the propriety of the restriction and election requirement set forth in the Office action mailed February 7, 2022 is acknowledged.  
	Applicant’s arguments have been carefully considered but not found persuasive for the following reasons:
	For the reasons set forth in the preceding Office action mailed February 7, 2022, the different inventions or different species thereof, as listed therein, do not relate to a single general inventive concept under PCT Rule 13.1 because, under PCT Rule 13.2, they lack the same or corresponding special technical features. 
	Applicant has argued that examination of non-elected subject matter in addition to the elected subject matter would not constitute a serious burden.
	In response Applicant’s argument that it would not constitute a serious burden to search and consider the claims drawn to more than one of the inventions is not relevant, as this application was filed under 35 U.S.C. § 371 as the National stage entry of an international application filed under the PCT.  The “burden of search” is not a criterion upon which the propriety of restriction practice is determined in such applications.  See M.P.E.P. § 1893.03(d).
Accordingly, the restriction and election requirement set forth in the Office action mailed February 7, 2022 is deemed proper and therefore made FINAL.

Priority
6.	Applicant’s claim under 35 U.S.C. §§ 119(e) and/or 120, 121, or 365(c) for benefit of the filing date of earlier filed application is acknowledged.  
However, claims 1-4, 7-12, 15-24, 31-35, 37, and 38 do not properly benefit under §§ 119 and/or 120 by the earlier filing dates of the priority documents claimed, since those claims are rejected under 35 U.S.C. § 112(a) as lacking adequate written description and a sufficiently enabling disclosure.  
To receive benefit of the earlier filing date under §§ 119 and/or 120, the later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application); the disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. § 112(a).  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994).  See M.P.E.P. § 201.11.
Accordingly, the effective filing date of the claims is deemed the filing date of the international application, i.e., PCT/US 2018/039036, namely June 22, 2018.

Drawings
7.	The drawing set forth as Figure 1 is objected to because the figure depicts a plurality of amino acid sequences, none of which are not identified by sequence identification numbers, either in the figure or in the brief description of figure at page 10 of the specification.  Sequences appearing in the specification and/or drawings must be identified by a sequence identifier in accordance with 37 C.F.R. 1.821(d); sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
  	A replacement drawing sheet, including the correction, is required, if the drawings are objected to.  See 37 CFR 1.121(d).  However, this ground of objection would be withdrawn, so that a replacement drawing would be not be required, if Applicant were to amend the brief description of the figure at page 4 of the specification to include sequence identification numbers. 

Specification
8.	The specification is objected to because the use of improperly demarcated trademarks has been noted in this application.  Although the use of trademarks is permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner that might adversely affect their validity as trademarks.  See MPEP § 608.01(v).
An example of such an improperly demarcated trademark appearing in the specification is Ficoll™; see, e.g., page 88, line 19 of the specification.
Appropriate correction is required.  Each letter of a trademark should be capitalized or otherwise the trademark should be demarcated with the appropriate symbol indicating its proprietary nature (e.g., [Symbol font/0xD4], [Symbol font/0xD2]), and accompanied by generic terminology.  Applicants may identify trademarks using the “Trademark” search engine under “USPTO Search Collections” on the Internet at https://www.uspto.gov/trademarks/search.

9.	The disclosure is objected to for the following reason:  The specification contains sequence disclosures that are encompassed by the definitions for nucleotide and/or amino acid sequences set forth in 37 C.F.R. § 1.821(a)(1) and (a)(2).  Sequences appearing in the specification and/or drawings must be identified by sequence identifier in accordance with 37 C.F.R. 1.821(d).  According to 37 CFR § 1.821(a), an unbranched sequence of four or more specifically identified amino acids or an unbranched sequence of ten or more nucleotides must be identified by sequence identification numbers.  See MPEP § 2422.01.
In this instance there are a number of different sequences disclosed in the specification, which are not identified by an actual sequence identification number.  For example, at page 56, in lines 13-16, there is a disclosure of two different sequences, both of which are indicated as being sequences corresponding to “SEQ ID NO:X” of the sequence listing.  
Applicant must provide appropriate amendments to the specification or drawings inserting the required sequence identifiers.  Sequence identifiers for sequences appearing in the drawings may appear in the drawings or in the brief description of the drawings.  
As noted in the attached Notice to Comply, appropriate action correcting this deficiency is required.  If necessary to correct the deficiency, Applicant must submit paper and computer-readable copies of a substitute sequence listing, together with an amendment directing its entry into the specification and a statement that the content of both copies are the same and, where applicable, include no new matter.  

Claim Rejections - 35 USC § 112
10.	The following is a quotation of 35 U.S.C. 112(b):

(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

11.	Claims 1-4, 7-12, 15-24, 31-35, 37, and 38 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
	Claims 1-4, 7-12, 15-24, 31-35, 37, and 38 are indefinite for the following reasons:
	(a)	The claims are drawn to a plurality of antibodies or antigen binding fragments thereof, as well as structural variants thereof, which must bind to a polypeptide having the designation “VISTA”.  The use of such designations alone to identify a particular polypeptide or perhaps a family of structurally or functionally similar polypeptides renders the claims indefinite because different laboratories or clinics or scientific investigators may use the same designations to define completely distinct polypeptides and because the same polypeptide might be known by any number of different aliases.  Indeed that seems that might be the case here since it perhaps that “VISTA” may be a polypeptide that is also be known by a number of other aliases that include: “VSIR”,  “V-set immunoregulatory receptor”, “B7H5”, “GI24”, “B7-H5”, “Dies1”, “PD-1H”, “SISP1”, “PP2135”, “C10orf54”, and “DD1alpha”.  In addition, it is aptly noted that the same term is often used in the art to describe not one polypeptide, but rather a plurality of polypeptides, which might be structurally and/or functionally related, but otherwise distinct.  For example, the same terms are often used to describe various isoforms that are encoded by a single gene, which result from translation of alternatively spliced transcripts of that gene;1 as another example, a single term is frequently used to identify multiple different polypeptides that occur in different species of animals, which although sharing certain structural and/or functional characteristics have distinct structures and/or functions (e.g., orthologs and paralogs).2  
	In this instance, because the claims encompass a plurality of structurally disparate antibodies or antigen binding fragments thereof in which even the amino acid sequences of the CDRs are not necessarily conserved it is absolutely essential that it be known to which particular polypeptide the antibodies or fragments thereof must bind.  This is because otherwise it will not be possible to select the antibodies or antigen binding fragments thereof that are actually encompassed by the claims or which are regarded as part of the invention.  To be clear, then, only those antibodies or antigen binding fragments thereof that binds to “VISTA” are encompassed by the claims – so if the identify of “VISTA” is not clear the metes and bounds of the subject matter that is regarded as the invention cannot be ascertained.
35 U.S.C. § 112(b) requires the claim define the metes and bounds of the subject matter that is regarded as the invention with such clarity and particularity to permit the skilled artisan to know or determine infringing subject matter; because the designation “VISTA” used to describe the polypeptide(s) to which the claims are directed does not unambiguously identify those polypeptides, this requirement has not been met. 
It is suggested that this issue might be remedied by amending the claims to include a recitation of the amino acid sequence(s) of the polypeptide or polypeptides to which the claims are directed by reference to the sequence identification number(s) of the amino acid sequence(s) of the polypeptide(s) as set forth in the Sequence Listing. This is because the amino acid sequence of a polypeptide is a unique identifier that unambiguously defines a given polypeptide.
	(b)	Claims 1, 2, 3, 4, 7, 8, and 10 each recite “respectively” but it is not clear how the claims are to be read because it is not clear to which prior mentioned element according to the preceding language of the claim(s) is referred to as being the “respective” element.  For example, claim 7, which depends from claim 1, recites, “wherein the heavy chain variable region comprises an amino acid sequence having at least 90% identity to the amino acid sequence set forth in SEQ ID NO: 1, 9, 17, 25, 33, or 41, respectively.  However it is not entirely clear how this limitation is to be understood to further limit the antibody or antigen binding fragment specified by the preceding language of the claim or claims (since claim 7 is a dependent claim).  Does this mean, as example, that if the antibody or antigen binding fragment comprises a light chain variable region comprising the amino acid sequence set forth in SEQ ID NO: 18 (as recited by claim 7), the antibody or antigen binding fragment must also comprise a heavy chain variable region comprising an amino acid sequence having at least 90% identity to the amino acid sequence set forth in SEQ ID NO: 17 (as recited by claim 7)?  If not, then, does this perhaps mean that if the antibody or antigen binding fragment comprises a heavy chain variable region comprising a VHCDR1, a VHCDR2, and a VHCDR3 of SEQ ID NOs: 22-24 (as recited by claim 1), the antibody or antigen binding fragment must also comprise a heavy chain variable region comprising an amino acid sequence having at least 90% identity to the amino acid sequence set forth in SEQ ID NO: 17 (as recited by claim 7)?
	While it is not clear what subject matter is regarded as the invention or how the claims should be construed, it is suggested, if deemed appropriate, that the claim 7 might be amended to recite, “wherein said antibody or antigen binding fragment thereof comprises a heavy chain variable region comprising the amino acid sequence of SEQ ID NO: 17 and a light chain variable region comprising the amino acid sequence of SEQ ID NO: 18”.  Then, perhaps similar amendment to each of the remaining claims may also be made, which will serve to make clear the identity of the subject matter that is regarded as the invention.
	(c)	Claim 1 recites the antibody or antigen binding fragment comprises a heavy chain variable region comprising a VHCDR1, a VHCDR2, and a VHCDR3 of SEQ ID NOs: 19-21, but it is unclear how this limitation is to be read.  A CDR “of” a sequence is not necessarily one that comprises the entirety of the sequence.  Rather a CDR “of” a given sequence may be a CDR having an amino acid sequence that is contained within the sequence.  Must each of the CDRs of the claimed heavy chain variable region of the antibody or antigen binding fragment thereof comprise or consist of the recited amino acid sequence?  For example, must VHCDR1 comprises or consist of the entirety of the amino acid sequence of the respective amino acid sequence, i.e., SEQ ID NO: 19?  Might it comprise only a portion of the amino acid sequence of SEQ ID NO: 22?  It is unclear.  What is the subject matter that is regarded as the invention?
	(d)	Claim 1 further recites the antibody or antigen binding fragment comprises a heavy chain variable region comprising a VLCDR1, a VLCDR2, and a VLCDR3 of SEQ ID NOs: 22-24, but it is unclear how this limitation is to be read.  As explained, a CDR “of” a sequence is not necessarily one that comprises the entirety of the sequence and it follows then that a CDR “of” a given sequence may be a CDR having an amino acid sequence that is contained within the sequence.  Must each of the CDRs of the claimed light chain variable region of the antibody or antigen binding fragment thereof comprise or consist of the recited amino acid sequence?  For example, must VLCDR1 comprises or consist of the entirety of the amino acid sequence of the respective amino acid sequence, i.e., SEQ ID NO: 22?  Might it comprise only a portion of the amino acid sequence of SEQ ID NO: 22?  It is unclear.  What is the subject matter that is regarded as the invention?  
  	(e)	Each of claims 2, 3, 4, 7, and 8 are drawn to an antibody or antigen binding fragment according to the preceding claim, which comprises a heavy chain variable region or a light chain variable region, or both, which comprise “the amino acid sequence set forth in” one of the recited sequences, but it is unclear how this limitation is to be read.  There is more than one amino acid sequence set forth in a given amino acid sequence.  For example, in the amino acid sequence of SEQ ID NO: 18, there is the entire sequence and then there are multiple sequences consisting of only a part of the amino acid sequence of SEQ ID NO: 18.  In all of instances, it is unclear if the antibody or antigen binding fragment thereof comprises a heavy chain variable region or a light chain variable region that comprises or consists of the entirety of the amino acid sequence “set forth in” the recited amino acid sequence.  For example, claim 7 recites, “wherein the light chain variable region comprises the amino acid sequence set forth SEQ ID NO: […] 18”, but must the light chain variable of the antibody or antigen binding fragment comprise or consist of the entirety of SEQ ID NO: 18 or might it comprise or consist of only a part of the amino acid sequence of SEQ ID NO: 18?  It is unclear.  What is the subject matter that is regarded as the invention?  
	Depending upon the subject matter that is actually regarded as the invention, if deemed appropriate, it is suggested that this issue may best be remedied by amending claim 7, as an example, to recite, “wherein the light chain variable region comprises SEQ ID NO: 18 and the heavy chain variable region comprises SEQ ID NO: 18”.
	(f)	Claim 12, which is drawn to the antibody or antigen binding fragment thereof according to claim 1, recites, “wherein the antibody is a Fab or a Fab’ fragment, or a F(ab)’2 fragment”.  This recitation renders the claims indefinite because although it would seem that a fragment of an antibody (e.g., a Fab or a Fab’ fragment) is an antigen binding fragment of an antibody, and not actually an antibody, according to the language of claim 12 the antibody is a fragment of an antibody (e.g., a Fab).  If an antibody is not antibody but rather a fragment of an antibody then what is or is not “an antibody”?  It is not clear and moreover it is not clear what subject matter it is that is actually regarded as the invention.
	If deemed appropriate, it is suggested that claim 12 be amended to recite, for example, “[the] antigen binding fragment of claim 1, which is a Fab, a Fab’, or a F(ab’)2.”
(g)	In another embodiment claim 12 is drawn to an antibody that is “a whole antibody”, but what does this mean?  If an antibody is, e.g., a recombinant single chain Fv (scFv) antibody, it is considered “whole” or not?  If an scFv to be intact, it is “whole”, it is not; but when compared to a canonical, naturally occurring antibody such as an IgG1 molecule, it might be said to be “whole” since it lacks some parts of the immunoglobulin molecule.  What is the subject matter that is regarded as the invention?  What is a “whole antibody”?  What is not?  What is the structure of the “whole antibody” and how is it distinguished from an antibody that is not deemed a “whole antibody”?  The specification, notably, does not describe the particularly identifying structural and/or functional characteristics of the “whole antibody”,3 but even so Applicant is duly reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
	(h)	Claims 18, 19, and 20, which depend directly or indirectly from claim 1, are drawn to any of a plurality of antibodies or antigen binding fragments thereof comprising a modified Fc region that exhibits “increased serum half-life” and/or “enhanced binding affinity for a specific FcR” and/or “enhanced effector function” or “increased serum half-life” and/or “decreased binding affinity for a specific FcR” and/or “decreased effector function”.  It is however not clear relative to which standard or standards the comparison must be made in identifying any given antibody or antigen binding fragment thereof that is encompassed by the claims.  For example, according to claim 18, the antibody or antigen binding fragment thereof is one that exhibits “increased serum half-life”, but it is not evident relative to which standard of comparison it must be determined if a given antibody or antigen binding fragment thereof actually has this property.  When one antibody is compared to another, if the antibody that is used as the standard for comparison has a relatively long serum half-life, the antibody that is being compared to this standard may seem to have a relatively short half-life, but if the antibody that is used as the standard for comparison has a relatively short serum half-life, the antibody that is being compared to the standard may seem to have a relatively long half-life.  Thus, the claims are indefinite because unless it is made clear relative to which standard(s) the comparisons are to be made, it will not be possible to ascertain the metes and bounds of the subject matter that is encompassed by the claims.  
	(i)	Claim 22 is indefinite for largely analogous reasons.  Claim 22 recites the antibody or antigen binding fragment thereof according to claim 1 acts to “increase” T cell activation, T cell proliferation, MHC class II expression, and/or cytokine production.  However because it is not evident relative to which standard(s) of comparison it must be determined if any given antibody or antigen binding fragment thereof according to claim 1 has the requisite property or properties, the claims is indefinite and it will not be possible to ascertain the metes and bounds of the subject matter that is encompassed by the claims.  
(j)	Claim 23 is indefinite because it is drawn to an antibody or antigen binding fragment thereof according to claim 1 that is “a VISTA antagonist”, where it is not clear what it is that the antibody or antigen binding fragment thereof must do in order to be regarded as such.4  If presumably a “VISTA antagonist” is an antibody or antigen binding fragment thereof that binds to a polypeptide designated “VISTA” so as to antagonize or inhibit a particular biologic function or specific activity of the polypeptide, then, which function or activity is it that must be antagonized or inhibited?  All polypeptides have multiple different activity or functions.  For example, most if not all polypeptides act as substrates from proteases.  Some polypeptides have particular or unique activities or functions, but even then it is more likely than not that there are more than one.  What activity or function of “VISTA” is it that must be antagonized or inhibited by the antibody or antigen binding fragment thereof, if it is to be understood to be part of the subject matter that is regarded as the invention?  Notably it does not appear that the specification expressly defines the term “VISTA antagonist” and otherwise Applicant is once again reminded that although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
	 (k)	Claim 24 is indefinite because it is drawn to an antibody or antigen binding fragment thereof according to claim 1 that is “a VISTA agonist”, where it is not clear what it is that the antibody or antigen binding fragment thereof must do in order to be regarded as such.5  If presumably a “VISTA agonist” is an antibody or antigen binding fragment thereof that binds to a polypeptide designated “VISTA” so as to activate or enhance a particular biologic function or specific activity of the polypeptide, then, which function or activity is it that must be activated or enhanced?
	(l)	Claim 34 is indefinite because the claim recites the phrase “therapeutically effective amount”.  The phrase “therapeutically effective amount” is indefinite when the claims fail to state the therapeutic function that is to be achieved.  See In re Frederiksen & Nielsen, 213 F 2d 547, 102 USPQ 35 (CCPA 1954).  It is unclear what particular effect is it that must be achieved when the composition comprising the antibody is used therapeutically; moreover it is not clear how the composition must be used therapeutically.6  Accordingly the claim fails to reasonably apprise the artisan of the metes and bounds of subject matter that is regarded as the invention.  
	(m)	Claim 35 recites in one embodiment the cancer is associated with VISTA-mediated immune suppression, but according to the disclosure VISTA acts primarily to suppress immune responses and in particular the activation of T cells (thus, the name of the protein, namely V-domain Ig suppressor of T cell activation) (see, e.g., the disclosure at pages 2, lines 1-4).  Therefore it must be asked if it is not every cancer that is associated with “VISTA-mediated immune suppression”.  If VISTA is present and it is functional, it should act to suppress T cell activation and thereby suppress immune responses; and consistently it is disclosed by this application that in a cancer patient in whom stronger immune responses are desirable an antibody that acts as an antagonist of VISTA can be used to treat the cancer by blocking the immunosuppressive activity of VISTA and enhance T cell responses (see, e.g., page 2, lines 1-5).
	(n) 	Claim 35 recites, “thereby treating the cancer associated with aberrant VISTA expression”, but in part the claim is alternatively drawn to a method intended for use in treating a patient having a cancer associated with VISTA-mediated immune suppression, as opposed to a cancer that is associated with aberrant VISTA expression.  It must therefore be asked if the sole step recited by the claim, namely the step of administering to the patient a composition according to claim 34 also necessarily achieves the alternative objective of the invention.7  At any rate, as the claim is written, there is no process step that clearly relates back to the alternative purpose or objective of the claimed invention (i.e., the treatment of a patient having a cancer associated with VISTA-mediated immune suppression).  As a consequence the skilled artisan could not determine whether each and every process step considered essential to the practice of the claimed invention has been included in the body of the claim.  In the absence of a correlative step positively relating the whole of the process to its intended use, as recited in the preamble, the claim fails to delineate the subject matter that Applicant regards as the invention with the requisite degree of clarity and particularity to permit the skilled artisan to know or determine infringing and non-infringing subject matter and thereby satisfy the requirement set forth under 35 U.S.C. § 112(b). 
	With further regard to this same embodiment of the claimed invention, i.e., the method intended for use in treating a patient having a cancer associated with VISTA-mediated immune suppression, it is not clear how the cancer in the patient must be said to be “associated with” VISTA-mediated immune suppression, particular if it is not every cancer patient (see the discussion in the paragraph above).  How is it to be determined if any given cancer is or is not “associated with” VISTA-mediated immune suppression?  It is not evident and therefore it is submitted that the claim fails to reasonably apprise the artisan of the metes and bounds of the subject matter that is regarded as the invention. 
    	(o)	Claim 35 is, in part, drawn to a  method intended for use in treating a patient having a cancer associated with aberrant VISTA expression, but it is not evident why any given cancer might be said to be “associated with” aberrant VISTA expression and moreover it is not clear how it is that the expression of VISTA must be identified as being “aberrant” or by which cells or tissues in the body of the patient.  How must it be determined if a patient has a cancer that is “associated with” aberrant VISTA expression?  How is that the expression of VISTA is deemed “aberrant” and by which cells or tissues?  It is not clear and therefore the claim cannot be unambiguously construed; and furthermore, as a consequence, it is submitted that the claim fails to reasonably apprise the artisan of the metes and bounds of the subject matter that is regarded as the invention.  
For all of the above reasons it is submitted that the claims cannot be unambiguously construed.  Accordingly the claims fail to delineate the metes and bounds of the subject matter that is regarded as the invention with the requisite clarity and particularity to permit the skilled artisan to know or determine infringing subject matter, so as to satisfy the requirements set forth under 35 U.S.C. § 112(b).
Although it might be argued in some instances that the claims are broad but not indefinite, as explained below, Applicant has an obligation to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent; but also it is important to establish the metes and bounds of the subject matter that is regarded as the invention to permit the Examiner to determine whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112, first paragraph with respect to the claimed invention. 
Applicant is reminded that in accordance with a decision by the Federal Circuit (Halliburton Energy Services Inc. v. M-I LLC, 85 USPQ2d 1654, 1658 (Fed. Cir. 2008)):

35 U.S.C. § 112, ¶ 2 [35 U.S.C. § 112(b)] requires that the specification of a patent “conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.” Because claims delineate the patentee’s right to exclude, the patent statute requires that the scope of the claims be sufficiently definite to inform the public of the bounds of the protected invention, i.e., what subject matter is covered by the exclusive rights of the patent. Otherwise, competitors cannot avoid infringement, defeating the public notice function of patent claims. Athletic Alternatives, Inc. v. Prince Mfg., Inc., 73 F.3d 1573, 1581 (Fed. Cir. 1996) (“[T]he primary purpose of the requirement is ‘to guard against unreasonable advantages to the patentee and disadvantages to others arising from uncertainty as to their [respective] rights.’”) (quoting Gen. Elec. Co. v. Wabash Appliance Corp., 304 U.S. 364, 369, (1938)). The Supreme Court has stated that “[t]he statutory requirement of particularity and distinctness in claims is met only when [the claims] clearly distinguish what is claimed from what went before in the art and clearly circumscribe what is foreclosed from future enterprise.” United Carbon Co. v. Binney & Smith Co., 317 U.S. 228, 236 (1942). 

In addition Applicant is reminded that in determining whether the claims satisfy the requirement set forth under § 112(b), M.P.E.P. § 2106 (II) states:
USPTO personnel are to give claims their broadest reasonable interpretation in light of the supporting disclosure. In re Morris, 127 F.3d 1048, 1054-55, 44 USPQ2d 1023, 1027-28 (Fed. Cir. 1997). Limitations appearing in the specification but not recited in the claim should not be read into the claim. E-Pass Techs., Inc. v. 3Com Corp., 343 F.3d 1364, 1369, 67 USPQ2d 1947, 1950 (Fed. Cir. 2003) (claims must be interpreted “in view of the specification” without importing limitations from the specification into the claims unnecessarily). In re Prater, 415 F.2d 1393, 1404-05, 162 USPQ 541, 550- 551 (CCPA 1969). See also In re Zletz, 893 F.2d 319, 321-22, 13 USPQ2d 1320, 1322 (Fed. Cir. 1989) (“During patent examination the pending claims must be interpreted as broadly as their terms reasonably allow.... The reason is simply that during patent prosecution when claims can be amended, ambiguities should be recognized, scope and breadth of language explored, and clarification imposed.... An essential purpose of patent examination is to fashion claims that are precise, clear, correct, and unambiguous. Only in this way can uncertainties of claim scope be removed, as much as possible, during the administrative process.”) (Emboldened added for emphasis). 
 
M.P.E.P. § 2106 (II) continues:
While it is appropriate to use the specification to determine what applicant intends a term to mean, a positive limitation from the specification cannot be read into a claim that does not itself impose that limitation. A broad interpretation of a claim by USPTO personnel will reduce the possibility that the claim, when issued, will be interpreted more broadly than is justified or intended. An applicant can always amend a claim during prosecution to better reflect the intended scope of the claim.
Finally, when evaluating the scope of a claim, every limitation in the claim must be considered. USPTO personnel may not dissect a claimed invention into discrete elements and then evaluate the elements in isolation. Instead, the claim as a whole must be considered. See, e.g., Diamond v. Diehr, 450 U.S. 175, 188-89, 209 USPQ 1, 9 (1981).

Accordingly, rather than requiring that the claims are insolubly ambiguous, the Board of Patent Appeals and Interferences has stated in a rare precedential opinion that the “USPTO is justified in using a lower threshold showing of ambiguity to support a finding of indefiniteness under 35 U.S.C. § 112, second paragraph, because the applicant has an opportunity and a duty to amend the claims during prosecution to more clearly and precisely define the metes and bounds of the claimed invention and to more clearly and precisely put the public on notice of the scope of the patent.”  Ex parte Miyazaki, Appeal 2007-3300, November 19, 2008, at p. 12.
With regard to § 112(b), M.P.E.P. § 2171 states that there are two separate requirements set forth in this paragraph:  the claims must set forth the subject matter that applicants regard as their invention; and the claims must particularly point out and distinctly define the metes and bounds of the subject matter that will be protected by the patent grant.
With further regard to the first requirement set forth under § 112(b), M.P.E.P. § 2171 states the determination of the sufficiency of the claim to satisfy that requirement is subjective because it is dependent on what the applicant for a patent regards as the invention.  As that is the case, it is important to note instances in which Applicant’s remarks suggest that their invention is something other than that which is claimed because such remarks constitute evidence that shows that a claim does not correspond in scope with that which applicant regards as applicant’s invention8.  Furthermore, M.P.E.P. § 2173 states that a clear measure of what an applicant regards as the invention is necessary so that it can be determined whether the claimed invention meets all the criteria for patentability and whether the specification meets the criteria of 35 U.S.C. 112(a) with respect to the claimed invention.
With further regard to the second requirement, M.P.E.P. § 2173 states “[in] reviewing a claim for compliance with 35 U.S.C. 112, second paragraph, the examiner must consider the claim as a whole to determine whether the claim apprises one of ordinary skill in the art of its scope and, therefore, serves the notice function required by 35 U.S.C. 112, second paragraph, by providing clear warning to others as to what constitutes infringement of the patent”.

10.	The following is a quotation of 35 U.S.C. 112(a):

(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

12.	Claims 1-4, 7-12, 15-24, 31-35, 37, and 38 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention.
This is a “written description” rejection.
Notably the issue of a lack of written description may arise even for an original claim when an aspect of the claimed invention has not been described with sufficient particularity such that one skilled in the art would recognize that the applicant has possession of the claimed invention.  This issue may also arise when the claimed invention, as a whole, is not adequately described and more particularly where the claims require an essential or critical feature which is not adequately described in the specification and which is not conventional in the art or known to one of ordinary skill in the art.  Furthermore this issue may arise where an invention is described solely in terms of a method of its making coupled with its function and there is no described or art-recognized correlation or relationship between the structure of the invention and its function.  Finally, a lack of adequate written description issue may also arise when the knowledge and level of skill in the art would not permit one skilled in the art to immediately envisage the product claimed from the disclosed process.
	This position is consistent with court decisions and indeed with further regard to the proposition that, as original claims, the claims themselves provide in haec verba support sufficient to satisfy the written description requirement, the Federal Circuit has explained that in ipsis verbis support for the claims in the specification does not per se establish compliance with the written description requirement:

Even if a claim is supported by the specification, the language of the specification, to the extent possible, must describe the claimed invention so that one skilled in the art can recognize what is claimed. The appearance of mere indistinct words in a specification or a claim, even an original claim, does not necessarily satisfy that requirement. The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter purportedly described. Eli Lilly, 119 F.3d at 1568, 43 USPQ2d at 1406.

Regents of the University of California v. Eli Lilly & Co., 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  See also: University of Rochester v. G.D. Searle & Co., 69 USPQ2d 1886 1892 (CA FC 2004).
	Thus, an original claim may provide written description for itself, but it must still be an adequate written description, which establishes that the inventor was in possession of the invention.  
In this instance, the claims are drawn to a genus of structurally disparate antibodies in which variance is permitted even within the complementarity determining regions (CDRs).  Such a genus or at least a substantial number of members of the genus has not been described with the requisite clarity and particularity necessary to reasonably convey to the skilled artisan Applicant’s possession of the claimed invention as of the filing date of the application, so as to satisfy the written description requirement set forth under 35 U.S.C. § 112(a).  This is because there is no correlation between any one particularly identifying structure feature that is shared by at least most members of the claimed genus of structurally disparate antibodies and their common ability to bind to a common antigen (i.e., a “VISTA” polypeptide).  As a consequence the skilled artisan could not immediately envisage, recognize or distinguish at least a substantial number of the claimed genus of structurally antibodies, particularly if the antibodies are capable of binding to different “VISTA” polypeptides (e.g., a human VISTA isoform or a dog VISTA isoform).  To be clear because claim 1 permits up to 8 amino acid substitutions in the amino acid sequences of one or more of the CDRs of a disclosed antibody, it cannot be predicted which of the antibodies potentially encompassed by the claim will or will not have or retain the ability of the disclosed antibody to bind to a particular antigen (i.e., a “VISTA” polypeptide).   
 “Patents are not awarded for academic theories, no matter how ground-breaking or necessary to the later patentable inventions of others. ‘[A] patent is not a hunting license. It is not a reward for the search, but compensation for its successful conclusion.’ Id. at 930 n. 10 (quoting Brenner, 383 U.S. at 536, 86 S.Ct. 1033). Requiring a written description of the invention limits patent protection to those who actually perform the difficult work of ‘invention’ — that is, conceive of the complete and final invention with all its claimed limitations — and disclose the fruits of that effort to the public.”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353, 94 U.S.P.Q.2d 1161, 1173-1174 (Fed. Cir. 2010).   
“As this court has repeatedly stated, the purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the inventor's contribution to the field of art as described in the patent specification.’ Rochester, 358 F.3d at 920 (quoting Reiffin v. Microsoft Corp., 214 F.3d 1342, 1345 (Fed. Cir. 2000)). It is part of the quid pro quo of the patent grant and ensures that the public receives a meaningful disclosure in exchange for being excluded from practicing an invention for a period of time. Enzo, 323 F.3d at 970.”  Id. 598 F.3d at 1353-1354. 
Support for the position taken herein is found in the teachings of Rudikoff et al. (Proc. Natl. Acad. Sci. USA. 1982; 79: 1979-1983), which teaches an altered antibody which contains the same heavy and light chain CDR3 sequences as a parental antibody and the altered antibody loses its antigen binding specificity by a single change in a CDR1 residue.  
To further address this issue, it is first noted that Mariuzza et al. (Annu. Rev. Biophys. Biophys. Chem. 1987; 16: 139-159) reviews the structural basis of antigen-antibody recognition.  A naturally occurring antibody comprises two polypeptides, the so-called light and heavy chains.  The antigen-combining site of an antibody is a three-dimensional structure, which fully comprises six “complementarity-determining regions” (CDRs), three each from the light and heavy chains.  The amino acid sequences of the CDRs are hypervariable, as the amino acid residues contained within the CDRs determine much of antibody’s antigen-binding specificity.  Of the amino acid residues of the antibody contacting the antigen, six are within the light chain, nine are within the heavy chain, and two are within the constant or nearly constant “framework” regions.
So, as noted by Mariuzza et al. (supra), it is well established fact in the art that the formation of an intact antigen-binding site generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs which provide the majority of the contact residues for the binding of the antibody to its target epitope.  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the parent immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites.   Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced relatively early in the development of the art by Rudikoff et al. (supra).   Again, Rudikoff et al. teaches that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of, or failure to retain the antigen binding specificity of the “parental” antibody by the variant; see entire document (e.g., the abstract).  This sensitivity to such minor alterations is not an anomaly, but rather a prevalent, if not frequent phenomenon9.
Granted, the prior art teaches well-known and conventional methodology for “humanizing” monoclonal antibodies by grafting the complementarity determining regions (CDRs) of the heavy and light chain variable domains of an antibody into a heterologous framework without substantial loss of binding specificity and/or affinity.  For example, Gussow et al. (Methods in Enzymology. 1991; 203: 99-121) teach the general methodology for making humanized antibodies; see entire document.  One means for producing a humanized antibody involves grafting the six CDRs from the light and heavy chain variable regions from a murine antibody into the framework of a human antibody.  However, in general, if only one or two of the CDRs from either the light or heavy chain variable region were to be grafted, but not all three, the resultant antibody would not be expected to retain the binding affinity and specificity of the parent antibody.  
Thus, while the prior art teaches some understanding of the structural basis of antigen-antibody recognition and conventional methodology for humanizing monoclonal antibodies, it is aptly noted that the art is characterized by a high level of unpredictability, since the skilled artisan still cannot accurately and reliably predict the consequences of amino acid substitutions, insertions, and deletions in the antigen-binding domains and surrounding framework regions of antibodies.  For example, Giusti et al. (Proc. Natl. Acad. Sci. USA. 1987 May; 84 (9): 2926-2930) teaches the specificity and affinity of an antibody is exquisitely sensitive to amino acid substitutions within the primary structure of the antibody, since only a single amino acid substitution in the heavy chain of an antibody completely altered the binding specificity of an antibody that binds phosphocholine, such that the altered antibody fails to bind phosphocholine but instead binds DNA; see entire document (e.g., the abstract).  Chien et al. (Proc. Natl. Acad. Sci. USA. 1989 Jul; 86 (14): 5532-5536) teaches that significant structural and functional changes in an antigen-binding site can be caused by amino acid substitutions in the primary structure of an antibody, including substitutions as a site remote from the complementarity determining regions of the antigen-binding domain; see entire document (e.g., the abstract).  Similarly, but more recently, Caldas et al. (Mol. Immunol. 2003 May; 39 (15): 941-952) teaches an unexpected effect of substituting a framework residue upon binding specificity during the humanization of an antibody that binds CD18; see entire document (e.g., the abstract).  
Despite such evident unpredictability, and the fact that certain amino acid residues within the framework regions, as opposed to the CDRs, may have importance in determining the specificity and/or affinity of an antibody for an antigen, there is near consensus in the art that the specificity of the antibody is most dependent upon the identities of the CDRs.  Vajdos et al. (J. Mol. Biol. 2002 Jul 5; 320 (2): 415-428), for example, states that antigen binding is primarily mediated by the CDRs more highly conserved framework segments, which connect the CDRs, are mainly involved in supporting the CDR loop conformations, and in some cases framework residues also contact antigen; see entire document (e.g., page 416, column 1). 
Not inconsistently, De Pascalis et al. (J. Immunol. 2002; 169 (6): 3076-3084), for example, describes demonstrating by CDR grafting that, while perhaps not directly contacting the antigen, certain framework residues are essential to the preservation of the structural integrity of the antigen binding site; see entire document (e.g., page 3079, column 2).  Having realized the role of the framework residues, Wu et al. (J. Mol. Biol. 1999 Nov 19; 294 (1): 151-162) discloses the finding that it is difficult to predict which framework residues serve critical roles in maintaining the antibody’s affinity and specificity, due in part to the large conformational change that occur in the antibody upon its interaction with the antigen; see entire document (e.g., page 152, column 1).  
The fact that not just one CDR is essential for antigen binding or maintaining the conformation of the antigen binding site is underscored by the disclosure, for example, of Casset et al. (Biochem. Biophys. Res. Commun. 2003 Jul 18; 307 (1): 198-205).  Casset et al. describes the rational design and construction of a peptide mimetic of an anti-CD4 monoclonal antibody binding site; see entire document (e.g., the abstract).  The peptide mimetic was designed with 27 residues formed by inclusion of residues from five of the six CDRs of the antibody; see, e.g., the abstract.  Casset et al. states that although the heavy chain CDR3 is at the center of most, if not all antigen interactions, clearly other CDRs play an important role in the recognition process; see, e.g., page 199, column 1.  This conclusion is apparent given their demonstration that an active peptide mimetic that retains the ability to bind to the antigen necessarily comprises amino acids derived from all CDRs, except the light chain CDR2, in addition to a framework residue located just before CDR3 of the antibody’s heavy chain; see, e.g., page 202, column 1.  Though Casset et al. concedes that perhaps not all of the residues representing the various different CDRs will ultimately prove essential to the interaction, it will not be without further extensive studies that such a realization may be made (page 202, column 1).
The art of engineering functional recombinant antibodies, such as the grafted antibodies to which the claims are directed, is even more confounded by findings that residues, which are positioned outside the recognized boundaries of the canonical CDRs, may contribute substantially to the interaction of an antibody and an antigen.  For example, MacCallum et al. (J. Mol. Biol. 1996 Oct 11; 262 (5): 732-745) describes the discovery that although the residues of CDR3 of the heavy and light chains are dominant determinants of the interaction, a number of essential residues contacting the antigen have been placed outside the regions that are recognized using the conventional or standard definitions of the CDRs, which are generally used to define the components of the antigen binding site of the antibody; see entire document (e.g., page 733, column 2).  Moreover, MacCallum et al. teaches an appreciation of the fact that residues within the CDRs that do not actually make contact with the antigen may be important because of their contributions to the conformation of the antibody’s antigen recognition site; see, e.g., page 735, column 1.  
Making further apparent the unpredictability of the importance of residues within the CDRs and other parts of an antibody, which must instead be determined empirically, Holm et al. (Mol. Immunol. 2007 Feb; 44 (6): 1075-1084) describes the mapping of residues important to the interaction of an anti-cytokeratin antibody with the antigen, where although residues in the CDR3 of the heavy chain were determined to be essential, they disclose their unexpected finding that a residue in CDR2 of the light chain forms a necessary part of the antigen binding site of the antibody contacting the antigen; see entire document (e.g., the abstract).  Thus, there are reports indicating despite the progress made toward understanding the interactions of antibodies and antigens, because of the unpredictable nature of the art, much information concerning the specificity and/or affinity of any given antibody cannot be gleaned by a causal examination and analysis of its structure, but must instead be gathered by rigorous, albeit perhaps routine, experimentation. 
Even considering recent progress the art of developing antibodies and variants thereof with the goal of selecting antibodies or variants with desired properties remains largely impacted by unpredictability, such that in general there is no substitution for empirical testing to screen pluralities of structurally disparate antibodies to identify any having the desired functions or improved properties.  In support of this position, Yu et al. (PLoS One. 2012; 7 (3): e33340; pp. 1-15) teaches “the underlying protein recognition principles have yet to be understood to the level, whereby an antibody-antigen recognition interface can be designed de novo” (page 1); see entire document (e.g., the abstract).  Furthermore, Yu et al. teaches that “[de novo] paratope design on antibodies against any targeted epitope of an antigen has been developed with computational modeling of CDR structures against the selected epitope [10], but the experimental verification of the computational capability has yet to be demonstrated [citation omitted] (pages 1 and 2).  So despite recent advancements in the art, for the most part, it would still, today, be necessary to empirically determine which if any of the antibodies or antigen binding fragments thereof having a heavy chain variable domain comprising, for example, an amino acid sequence that is only partially identical to SEQ ID NO: 21 and/or a light chain variable domain comprising, for example, an amino acid sequence that is only partially identical to SEQ ID NO: 24 have the ability to specifically bind to a polypeptide designated VISTA.10  
Even if the objective were to optimize the ability of one of the disclosed anti-human VISTA antibodies to specifically bind to human VISTA, which is not actually the case here, it has been found that while particular amino acid substitutions within the amino acid sequences of one or another CDR of an antibody result in increased antigen binding affinity, the structural alterations cause thermodynamic instability.  As Julian et al. (Sci. Rep. 2017; 7: 45259; pp. 1-13) notes: “Conventional wisdom suggests that mutations in the hypervariable CDRs weakly impact antibody stability”; “[however], the fact that the six CDRs are highly structured and packed together in close proximity to form the antigen-binding site suggests that antibodies may not be able to accumulate multiple affinity-enhancing mutations in their CDRs without being destabilized” (page 1).  Put another way, as Julian et al. also discloses, it has long been recognized that “[the] intimate connection between protein structure and function means that attempts to alter one typically require changes in the other” and “[many] previous studies have demonstrated that modifying protein sequences to improve their existing functions or introduce new ones often leads to structural changes that are destabilizing” (page 1).  Due to such evident considerable complexities, it is not easily predicted whether one or two or three or more amino acid substitutions in one or more CDRs of a given antibody will produce a variant that has or retains the ability of the parent antibody to bind to an antigen and in general the consequence of amino acid sequence variance must be determined by empirical testing.
With regard to binding affinity it is noted that according to claim 21, which depends from claim 1, the antibody or antigen binding fragment thereof must bind to “VISTA” with a KD of 2.2 nM or lower and at page 87 (in Table 5) there is a disclosure indicating that exemplary antibodies were found to have binding affinities for human VISTA of at least 2.2 nM.  However the claims are not limited to an antibody or antigen binding fragment thereof that binds to human “VISTA” and it cannot be predicted if the antibody or antigen binding fragment thereof according to claim 1 will be found to bind to any given “VISTA” polypeptide (e.g., a dog “VISTA”) with an affinity that satisfies the limitation specified by the dependent claim.  In fact, it is conceivable that the antibody or antigen binding fragment thereof according to claim 1, which binds to a human VISTA polypeptide, may not bind to the “VISTA” polypeptide occurring in another animal.  This is because the structure of the polypeptide occurring in an animal other than human (e.g., mouse, rat, dog, or cat) may be substantially different from that of the polypeptide occurring in humans.  Moreover the polypeptide occurring in an animal other than human may not even comprise the epitope that is recognized the exemplary antibodies or the claimed antibody or antigen binding fragment thereof according to claim 1.  In addition, because claim 1 is drawn to a plurality of structurally disparate antibodies and antigen binding fragments thereof it is not reasonably expected that any given antibody or antigen binding fragment thereof having the structural features recited by claim 1 will be found to have the requisite binding affinity for any given VISTA polypeptide (e.g., the human polypeptide encoded by the cDNA described by this application at page 87).  This is because it well-known in the art that the framework of the variable domains of an antibody are important determinants of the binding affinity of the antibody.  This position is supported, for example, by the teachings of Fernández-Quintero et al. (Protein Eng. Des. Sel. 2019 Dec 31; 32 (9): 411-422), which teaches an example of “a failed humanization” of an antibody and the importance of the framework regions in determining the ability of the antibody to bind to an antigen; see entire document (e.g., the abstract).11  Thus, it cannot be presumed a priori that any given antibody or antigen binding fragment thereof according to claim 1 will be found to be capable of binding to a particular “VISTA” polypeptide (e.g., a human “VISTA” polypeptide) with a KD of 2.2 nM or lower.  The ability of any given embodiment of the invention according to claim 1 to satisfy the limitation recited by claim 21 must be determined empirically.
Turning to other issues, according to claims 35, 37,and 38, the antibody that is administered to a patient having cancer, which is said to be associated with aberrant VISTA expression or VISTA-mediated immune suppression, is comprised within a composition according to claim 34.  Claim 34 is drawn to a composition comprising an antibody according to claim 1, which according to claim 23 is a VISTA antagonist and which according to claim  24 is a VISTA agonist.  It is submitted that the latter is very unlikely to be effectively used to treat a cancer in a patient because according to the disclosure a VISTA agonist will act to enhance the immunosuppressive activities of VISTA and causing diminished immune responses in a cancer patient is probably not a good idea (to be blunt).  
With regard to claims 18-24, which are drawn to an antibody or antigen binding fragment thereof that has particular functional properties such as increased serum half-life, enhanced binding affinity for FcR, decreased effector function, a binding affinity for VISTA that is 2.2 nM or better, and the ability to simultaneously increase T cell activation, MHC class II expression, and activate macrophages, while also increasing cytokine production (by some unspecified cells), it is apparent that the structural features that are recited by the preceding claims cannot account for all of these properties and in essence then the claimed genus of antibodies and antigen binding fragments thereof is described by function alone.  This is immediately evident when one considers the fact that the exact same antibody according to claim 1 must be an antibody that is both capable of exhibiting enhanced effector function (as in accordance with claim 19) and decreased effector function (according to claim 20).  Similarly the antibody according to claim 1 must be an antagonist of VISTA according to claim 23 but an agonist of VISTA according to claim 24.  Generally speaking, an antibody cannot be both an antagonist and an agonist of the very same protein; and an antibody will either have relatively enhanced effector function or it will have relatively reduced effector function (it cannot be said to exhibit both unless different standards are being used in the comparisons).12  
“[G]eneralized language may not suffice if it does not convey the detailed identity of an invention.”  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004).  
In this instance, there is no language that adequately describes with any of the requisite clarity and particularity at least a substantial number of the structurally and functionally disparate antibodies and antigen binding fragments thereof to which the claims are drawn.  A description of what a material does, rather than of what it is, does not suffice to describe the claimed invention.  
Here it is aptly noted that the Federal Circuit has decided that a generic statement that defines a genus of substances by only their functional activity, e.g., the ability to bind to VISTA on the surface of a cell so as to inhibit the activity of the protein, does not provide an adequate written description of the genus.  See The Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The Court indicated that while applicants are not required to disclose every species encompassed by a genus, the description of a genus is achieved by the recitation of a precise definition of a representative number of members of the genus, such as by reciting the structure, formula, chemical name, or physical properties of those members, rather than by merely reciting a wish for, or even a plan for obtaining a genus of molecules having a particular functional property.  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of genus must be capable of doing, not of the substance and structure of the members.  
Although Lilly related to claims drawn to genetic material, the statute applies to all types of inventions.  “Regardless whether a compound is claimed per se or a method is claimed that entails the use of the compound, the inventor cannot lay claim to the subject matter unless he can provide a description of the compound sufficient to distinguish infringing compounds from non-infringing compounds, or infringing methods from non-infringing methods”.  University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1894 (CAFC 2004).  The claimed method depends upon finding the antibodies and antigen binding fragments thereof having the recited structural features, which exhibit the requisite functional features; without such antibodies and antigen binding fragments thereof, it is impossible to practice the invention. 
“‘The purpose of the [written] description requirement [of section 112, first paragraph] is to state what is needed to fulfill the enablement criteria. These requirements may be viewed separately, but they are intertwined.’ Kennecott Corp. v. Kyocera Int'l, Inc., 835 F.2d 1419, 1421, 5 USPQ2d 1194, 1197 (Fed.Cir.1987), cert. denied, 486 U.S. 1008, 108 S.Ct. 1735, 100 L.Ed.2d 198 (1988). ‘The written description must communicate that which is needed to enable the skilled artisan to make and use the claimed invention.’ Id.”  Vas-Cath Inc. v. Mahurkar, 935 F.2d 1555, 19 U.S.P.Q.2d 1111 (Fed. Cir. 1991).
In addition, although the skilled artisan could potentially identify antibodies and antigen binding fragments thereof that have, for example, the ability to act as an agonist of VISTA to drive the increased expression of a particular cytokine by a cell expressing VISTA at its surface by screening a large plurality of structurally disparate antibodies and antigen binding fragments thereof having the recited structural features to determine which, if any, are indeed so capable, it is duly noted that the written description provision of 35 U.S.C § 112 is severable from its enablement provision; and adequate written description requires more than a mere statement that it is part of the invention and reference to a potential method for isolating it.

The purpose of the “written description” requirement is broader than to merely explain how to “make and use”; the applicant must convey with reasonable clarity to those skilled in the art that, as of the filing date sought, he or she was in possession of the invention.  The invention is, for purposes of the “written description” inquiry, whatever is now claimed.

Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1563-64, 19 USPQ2d 1111, 1117 (CAFC 1991).  See Fiers v. Revel, 25 USPQ2d 1601, 1606 (CAFC 1993); Amgen Inc. v. Chugai Pharmaceutical Co. Ltd., 18 USPQ2d 1016 (CAFC 1991); University of Rochester v. G.D. Searle Co., 69 USPQ2d 1886 1892 (CAFC 2004). 
Absent the adequate description of a representative number of members of the genus of structurally and functionally disparate antibodies and antigen binding fragments thereof to which the claims are drawn, the supporting disclosure amounts to no more than a mere invitation to try to find such antibodies and antigen binding fragments thereof.  In essence the claims, at present, merely serve to bid one skilled in the art to finish the inventive process.  However a “mere wish or plan” for obtaining the claimed invention is not adequate written description. See Regents of the Univ. of Cal. v. Eli Lilly & Co., 119 F.3d 1559, 1566 (Fed. Cir. 1997); and Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).  In this instance, because the claimed antibodies and antigen binding fragments thereof are largely described by function alone, it seems the actual inventive work of producing at least a substantial number of those claimed antibodies and antigen binding fragments thereof would be left for subsequent inventors to complete.  
From the Court decision, AbbVie Deutschland GmbH & Co. v. Janssen Biotech, Inc. (Fed. Cir. 2014) with regard to the written description requirement, “analogizing the genus to a plot of land, if the disclosed species only abide in a corner of the genus, one has not described the genus sufficiently to show that the inventor invented, or had possession of, the genus. He only described a portion of it.”  Indeed that is the case here too.  The decision continues, explaining:

With the written description of a genus, however, merely drawing a fence around a perceived genus is not a description of the genus. One needs to show that one has truly invented the genus, i.e., that one has conceived and described sufficient representative species encompassing the breadth of the genus. Otherwise, one has only a research plan, leaving it to others to explore the unknown contours of the claimed genus. See Ariad, 598 F.3d at 1353 (The written description requirement guards against claims that “merely recite a description of the problem to be solved while claiming all solutions to it and . . . cover any compound later actually invented and determined to fall within the claim’s functional boundaries.”).  Id. p. 23.

The artisan cannot predict whether any given antibody or antigen binding fragment thereof having the recited structural features will be an antibody or antigen binding fragment thereof that has the requisite structural features, especially when it is clear that the recited structural features cannot possibly account for the disparate functional features that are required of the same antibodies and antigen binding fragments thereof by the claims.13  
Applicant is reminded of the decision by the Federal Circuit in which it is stated:  “Claiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described.”  Centocor Ortho Biotech Inc. v. Abbott Laboratories, 97 USPQ2d 1870 (Fed. Cir. 2011).
Here it is aptly noted that the greater the variation in the genus, the less representative any particular antibody would be.  See In re Alonso, 88 USPQ2d 1849 (Fed. Cir. 2008).
Turning now to briefly address claim 22, which is drawn to an antibody or antigen binding fragment thereof according to claim 1, which functions to increase cytokine production, not only is not clear by which cell or cells the expression of a cytokine must be increased, or relative to what standard, by contact with the antibody or antigen binding fragment thereof, it is not clear which cytokine(s) are those that are necessarily increased or by which cells.  The claim recites the cytokine is optionally selected from the list recited by the claim; so it follows that the cytokine need not be any of those cytokines that are listed.  Nevertheless, if one considers the data presented in Table 6 at page 89 of the specification it is immediately evident that the contacting particular types of cells with the exemplary antibody does not cause the relatively increased expression of each and every cytokine.  For example, as shown in the table, when lymphocytes were contacted with the antibody the expression of IL-2 by the cells was not increased.  Thus, the disclosure underscores the unpredictable nature of the art and the fact that it cannot be presumed a priori whether or not the antibody or antigen binding fragment thereof according to claim 1 will be found to capable of causing a cell to express increased levels of any given cytokine.  It follows then that the ability of the antibody or antigen binding fragment thereof according to claim 1 to function as required by the dependent claims must be determined empirically.  
Lastly, with further regard to claim 22, which recites the antibody or antigen binding fragment thereof according to claim 1 functions to activate certain types of cells (e.g., T cells or NK cells), it is not evident how the activation of the respective cells is necessarily determined.  What is that identifies, for example, a T cell that has been activated by the antibody or antigen binding fragment thereof?  It is not clear and therefore it is not clear how one might ever determine if an antibody or antigen binding fragment thereof according to claim 1 has the necessary functionality of the claimed invention.  Notably it does not appear that the specification describes the activation of T cell, NK cells, or monocytes/macrophages by any of the exemplary antibodies.  In fact, although the specification describes the use of exemplary antibodies to increase T cell proliferation in response to alloantigen, the claims are not limited to such antibodies that increase T cell proliferation in response to alloantigen and the observed increase in T cell proliferation in response to alloantigen is not necessarily equivalent to the activation of the T cells.14 
In summary, then, since in this case the claims are so broad, and the disclosure is so comparably limited, it is submitted that any alleged conception has no more specificity than simply a wish to know the identity of any material with that requisite biological properties, which can be used to practice the claimed processes, so as to achieve the claimed objectives or effects.
In such instances, the alleged conception fails not merely because the field is unpredictable or because of the general uncertainty surrounding experimental sciences, but because the conception is incomplete due to factual uncertainty that undermines the specificity of the inventor’s idea of the invention. Burroughs Wellcome Co. v. Barr Laboratories Inc., 40 F.3d 1223, 1229, 32 USPQ2d 1915, 1920 (Fed. Cir. 1994). Reduction to practice in effect provides the only evidence to corroborate conception (and therefore possession) of the invention.
Lastly, since the claims are not necessarily limited to known materials having the properties of the claimed antibody or antigen binding fragment thereof, but rather to such material that might be identified, given the bid set forth in the instant disclosure to do so, it is noted that one cannot describe what one has not conceived.  See Fiddes v. Baird, 30 USPQ2d 1481, 1483 (Bd. Pat. App. & Int. 1993). 
Thus, it is submitted that the disclosure describing the claimed subject matter fails to satisfy the written description requirement set forth under 35 U.S.C. § 112, first paragraph.
 
13.	Claims 1-4, 7-12, 15-24, 31-35, 37, and 38 are rejected under 35 U.S.C. 112(a) as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention.
M.P.E.P. § 2164.01 states:
	
The standard for determining whether the specification meets the enablement requirement was cast in the Supreme Court decision of Mineral Separation v. Hyde, 242 U.S. 261, 270 (1916) which postured the question: is the experimentation needed to practice the invention undue or unreasonable?  That standard is still the one to be applied. In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988).  Accordingly, even though the statute does not use the term "undue experimentation," it has been interpreted to require that the claimed invention be enabled so that any person skilled in the art can make and use the invention without undue experimentation. In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988).

There are many factors to be considered when determining whether there is sufficient evidence to support a determination that a disclosure does not satisfy the enablement requirement and whether any necessary experimentation is “undue”.  These factors, which have been outlined in the Federal Circuit decision of In re Wands, 858 F.2d 731, 737, 8 USPQ2d 1400, 1404 (Fed. Cir. 1988), include, but are not limited to, the nature of the invention, the state of the prior art, the relative skill of those in the art, the amount of direction or guidance disclosed in the specification, the presence or absence of working examples, the predictability or unpredictability of the art, the breadth of the claims, and the quantity of experimentation which would be required in order to practice the invention as claimed.  See also Ex parte Forman, 230 USPQ 546 (BPAI 1986).
The amount of guidance, direction, and exemplification disclosed in the specification, as filed, would not have been sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.  
The reasons it is submitted that the specification would not reasonably enable the skilled artisan to use the claimed invention without undue and/or unreasonable experimentation are essentially the same as the reasons the claims have been rejected as failing to satisfy the written description requirement.  Any product or any process that has not been adequately described with the requisite clarity and particularity to permit the skilled artisan to make or use that product or process cannot be made or used without undue and/or unreasonable experimentation.  This was as of the filing date sought by Applicant the state of the art and it remains so today. 
 “[A]lthough written description and enablement often rise and fall together, requiring a written description of the invention plays a vital role in curtailing claims that do not require undue experimentation to make and use, and thus satisfy enablement, but that have not been invented, and thus cannot be described”  Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1352, 94 U.S.P.Q.2d 1161, 1173 (Fed. Cir. 2010).  It follows then that if a product or a method is not described with any of the requisite clarity and particularity to convey its actual invention (i.e., its conception and reduction to practice15), it cannot be practiced without undue experimentation.
In this instance it is submitted that the specification does little more than state a hypothesis that any given antibody according to claim 1 will be found capable of binding to “VISTA” and will be effectively used to treat any given type of cancer in any given patient and propose experimentation to determine the accuracy of that hypothesis; and as such it merely represents an invitation to others to finish the inventive process and cannot be regarded as sufficiently enabling.  See Rasmussen v. SmithKline Beecham Corp., 413 F.3d 1318, 1325 (Fed. Cir. 2005) (“If mere plausibility were the test for enablement under section 112, applicants could obtain patent rights to ‘inventions’ consisting of little more than respectable guesses as to the likelihood of their success.  When one of the guesses later proved true, the ‘inventor’ would be rewarded the spoils instead of the party who demonstrated that the method actually worked.”)
Applicant is reminded that reasonable correlation must exist between the scope of the claims and scope of enablement set forth.  
What Applicant has shown is a starting point from which, when given the bid to do so by the instant claims, someone else skilled in the art may pick up a path of studies that may lead to the completion of the claimed invention.  However, it is not sufficient for the specification to provide merely “a starting point, a direction for further research”; it must provide “reasonable detail” sufficient to enable a person of ordinary skill in the art to make or use the invention. Automotive Technologies Intern., Inc. v. BMW of North America, Inc., 501 F.3d 1274, 1284 (Fed. Cir. 2007).
“Enabling the full scope of each claim is part of the quid pro quo of the patent bargain. A patentee who chooses broad claim language must make sure the broad claims are fully enabled. The scope of the claims must be less than or equal to the scope of the enablement to ensure that the public knowledge is enriched by the patent specification to a degree at least commensurate with the scope of the claims.”  Sitrick v. Dreamworks, LLC, 516 F.3d 993, 999 (Fed. Cir. 2008).
In deciding In re Fisher, 166 USPQ 18, 24 (CCPA 1970), the Court indicated the more unpredictable an area is, the more specific enablement is necessary in order to satisfy the statute.  “Tossing out the mere germ of an idea does not constitute enabling disclosure. While every aspect of a generic claim certainly need not have been carried out by an inventor, or exemplified in the specification, reasonable detail must be provided in order to enable members of the public to understand and carry out the invention.”  Genentech Inc. v. Novo Nordisk A/S, 42 USPQ2d 1001, 1005 (CA FC 1997).
Thus, the overly broad scope of the claims would merely serve as an invitation to one skilled in the art to identify an antibody having the structural features recited by claim 1, which is capable of binding to “VISTA” and/or which when administered to any given patient having any given type of cancer is effective to treat the cancer; yet, defining a substance by its principal biological activity amounts to an alleged conception having no more specificity than that of a wish to know the identity of any material with that biological property.  See Colbert v. Lofdahl, 21 USPQ2d 1068, 1071 (BPAI 1991). 
In conclusion, upon careful consideration of the factors used to determine whether undue experimentation is required, in accordance with the Federal Circuit decision of In re Wands, 858 F.2d at 737, 8 USPQ2d at 1404 (Fed. Cir. 1988), the amount of guidance, direction, and exemplification disclosed in the specification, as filed, is not deemed sufficient to have enabled the skilled artisan to make and/or use the claimed invention at the time the application was filed without undue and/or unreasonable experimentation.

Conclusion
30.	No claim is allowed.

31.	The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure.
	U.S. Patent Application Publication No. 20150231215-A1 teaches antibodies that act as antagonists of VISTA for use in treating cancer.
	Deng et al. (J. Immunother. Cancer. 2016 Dec 20; 4: 86; pp. 1-7) teaches the role of VISTA and suggests that an antibody that blocks the immunosuppressive function of VISTA may be used to treat cancer.

32.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

33.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN L RAWLINGS whose telephone number is (571)272-0836.  The examiner can normally be reached on M-F 8:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on (571)272-5205.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/STEPHEN L RAWLINGS/Primary Examiner, Art Unit 1643                                                                                                                                                                                                        




slr
October 8, 2022




    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As an example, it is known that alternative splicing of the gene encoding mouse “VISTA” gives rise to multiple transcript variants encoding structurally and functionally disparate isoforms or variants of “VISTA”. See, e.g., https://www.ncbi.nlm.nih.gov/gene?Db=gene&Cmd=DetailsSearch&Term=74048. 
        
        2 In this instance, it appears “VISTA” may be a designation used in the art to refer to polypeptides (orthologs) occurring in a very large number of different mammals (and other animals) including, for example, human, chimpanzee, cow, mouse, rat, chicken, zebrafish, and frog.  To which one or more of these polypeptides are the claims directed?
        3 In fact the specification only discloses that “[in] one embodiment, the antibody is a whole antibody” (page 3, lines 24).
        4 The term “VISTA antagonist” is not expressly defined by the specification.
        
        5 The term “VISTA agonist” is not expressly defined by the specification.
        
        6 Once again, although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).  Moreover, it is generally considered improper to read limitations contained in the specification into the claims. See In re Prater, 415 F.2d 1393, 162 USPQ 541 (CCPA 1969) and In re Winkhaus, 527 F.2d 637, 188 USPQ 129 (CCPA 1975), which discuss the premise that one cannot rely on the specification to impart limitations to the claim that are not recited in the claim.
        7 This is particularly relevant because the claim recites the method is intended for use in treating the patient, not the disease that afflicts the patient.  Conceivably the patient having a cancer associated with VISTA-mediated immune suppression might have an autoimmune disease that might be treated using the disclosed agonist (as opposed to the antagonist) of VISTA.  So it must not be presumed that the method, as claimed, is effective to treat the cancer associated with VISTA-mediated immune suppression in a patient afflicted thereby. 
        8 See M.P.E.P. § 2172 (II).
        9 See, e.g., Winkler et al. (J. Immunol. 2000 Oct 15; 165 (8): 4505-4514), describing changing the specificity of an antibody by single point mutations (entire document; e.g., the abstract).
        10 For additional support of this position, see Chang et al. (Structure. 2014 Jan 7; 22 (1): 9-21), which discloses, “[despite] the recognition of critical structural determinants embedded in the local sequences of protein loop regions, the intricate interrelationships among the local structural signals and the overall folding topology and stability remain unpredictable” (page 10); see entire document (e.g., the abstract). 
        11 This position is also supported by the disclosure in Table 5 at page 87, which indicates that the binding affinity of different antibodies for the human polypeptide used in the assay varies and so it should be expected that the affinities of other antibodies may also vary and as suggested by the teachings of Fernández-Quintero et al. (supra) may even lack the ability to bind to the protein.  Given these facts, and the fact that the structure of the antibody or antigen binding fragment thereof according to claim 1 may vary substantially, it is submitted that the disclosed exemplary antibodies are not reasonably regarded as representative of the claimed genus as a whole.  
        12 Here, too, it is noted that according to claim 1, for example, the antibody need not even comprise an Fc effector domain; and yet according to claim 35, for example, in view of the disclosure, it would seem that the antibody that is administered to the patient with the intent of treating the patient must be an antibody that is capable of mediating ADCC, CDC, and/or ADCP, which is an impossibility.  So, then, what are the functional properties of the antibody or antigen binding fragment thereof that is administered to the patient, if it is to have the desired or sought-after effect?  Must it be an agonist of VISTA or must it be an antagonist of VISTA?  Must it comprise a modified Fc effector domain and must it have enhanced effector function or decreased effector function?
        13 The Federal Circuit has decided that a patentee of a biotechnological invention cannot necessarily claim a genus after only describing a limited number of species because there may be unpredictability in the results obtained from species other than those specifically enumerated.  See Noelle v. Lederman, 69 USPQ2d 1508 1514 (CA FC 2004) (citing Enzo Biochem II, 323 F.3d at 965; Regents, 119 F.3d at 1568).  
        14 Apparently it is possible for T cells to be activated without proliferation (see, e.g., Black et al. (Arthritis Res. 2002; 4 (3): 177-83); see entire document; e.g., the abstract) and depending upon how it is determined if a T cell is “activated”, perhaps it is also possible for T cells to proliferate without activation.  See, e.g., Min (Front. Immunol. 2018 Mar 19; 9: 547; pp, 1-8), which teaches “spontaneously proliferating T cells do not express early activation markers (CD69 and CD25)” (page 2 of 8); see entire document. 
        15 As an example, while one may conceive of a perpetual motion device or cold fusion, none have been reduced to practice (i.e., none have been invented).  Both are hypothetical at best.